Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Solid Drilling Results at Glacier Leads to Record Reserve Additions and Production Gains (TSX: AAV, NYSE: AAV) CALGARY, March 8 /CNW/ - Advantage Oil and Gas Ltd. ("Advantage" or "the Company") is pleased to announce its year end reserves as of December 31, 2009. Sproule Associates Ltd. ("Sproule") was engaged as an independent qualified reserve evaluator to evaluate Advantage's year-end reserves in accordance with National Instrument 51-101 and the COGE handbook (the "Sproule Report"). Year end financial and operating information will be released on or about March 16, 2010 and accordingly, all references to year end 2009 financial and operating data are estimates and are unaudited. << Highlights - Replaced 698% of 2009 annual production at an all-in FD&A cost of $10.14/boe. - Capital development program added 95.9 mmboe at a F&D cost of $9.82/boe. - Current production capability including new well tests at Glacier exceeds 90 mmcfd. - Glacier development on-track to reach production target of 50 mmcfd in second quarter of 2010. - Advantage's Net Asset Value ("NAV") per share increased 7.4% in 2009 to $15.07/share at a 10% discount factor, before tax. Reserves Continuity Schedule - Working Interest Reserves - The following table summarizes the changes in Advantage's proven and probable ("P+P") reserves for the year ended December 31, 2009 and the costs associated with these changes: Change In Future Development Capital Total Capital Net of P+P Expend- Alberta Working itures/ Drilling Total Interest Disposition Incen- Total Capital Reserves Proceeds tives(1) Capital per boe (mboe) ($ 000) ($ 000) ($ 000) ($/boe) Reserves December 31, 2008 173,418 Development program 95,880 $170,868 $770,346 $941,214 $9.82 Dispositions (27,205) $(245,150) - $(245,150) $(9.01) Reserve additions 68,675 $(74,282) $770,346 $696,064 $10.14 Production (9,829) Reserves December 31, 2009 232,264 (1) The Sproule Report includes Alberta Deep Royalty Incentives of $117.4 million and Alberta Drilling Incentives of $21.9 million (the "Alberta Drilling Incentives") - Overall the Company replaced 698% of 2009 production with the vast majority of reserve additions attributable to our Montney resource drilling and development program at Glacier, Alberta. - Net Corporate reserve additions amounted to 68.7 mmboe at an all-in cost of $10.14/boe. - Our development program resulted in total additions of 95.9 mmboe at a cost of $9.82/boe including the change in Future Development Capital ("FDC") net of Alberta Drilling Incentives. - These additions were partially offset by reserve dispositions which reduced reserves by 27.2 mmboe with net proceeds of $245.1 million or $9.01/boe. - Advantage's December 31, 2009 Net Asset Value per share ("NAV") is $15.07/share at a 10% discount rate before tax calculated using the Sproule Report and price forecasts. Our NAV increased by 7.4% from 2008 as the increase in reserves more than offset the significant decline in Sproule's natural gas price forecast. - The one year recycle ratio is 2.6 times using the finding, development and acquisition ("FD&A") cost of $10.14/boe including the change in FDC and our 2009 operating netback of $26.36/boe. - The proven and probable reserves life index ("RLI") increased by 86% from 2008 to 28.2 years using our estimated fourth quarter 2009 average production rate. The RLI is anticipated to decline as production increases associated with our Phase II Glacier development program come on-stream during the second quarter of 2010. Glacier Montney Overview - Advantage acquired its initial position at Glacier in 2007 as part of the Sound Energy Trust acquisition. At December 31, 2009, Advantage has invested approximately $234.2 million at Glacier for drilling, completions, facility construction and additional land acquisitions. The majority of these expenditures have been directed toward drilling and completion activities to evaluate the quality and extent of the Montney formation in our land block which consists of 84 gross (80 net) sections at December 31, 2009. A total of 10 gross (9.3 net) vertical wells and 42 gross (34 net) horizontal wells have been drilled which have resulted in significant P+P reserve additions across our land block. - Optimization of drilling and completion practices combined with improved geological knowledge at Glacier have significantly increased the horizontal well test rates and reduced costs to date as outlined in the following table: Upper Montney - Average Test Results and Cost Analysis First 12 Hz wells Last 16 Hz wells(1) Test Rate (mmcfd) 3.6 6.5 Flowing pressure (psi) 704 1,253 Rate per frac (mmcfd per frac)(2) 465 802 Number of fracs per well 8 12 Completion cost per frac ($ million) $0.43 $0.25 Drilling & completion cost per well ($million) $6.0 $4.6 (1) Number of fracs, completion cost per frac and drilling and completion cost per well based on Advantage's last 8 operated wells (2) Due to testing equipment constraints on high rate/high pressure wells, the rate per frac has been adjusted to a common flowing pressure of 435 psi for comparative purposes. - Since October 2009, a total of 16 gross (12 net) horizontal wells have been drilled and production tested in the Upper Montney which have indicated test rates ranging from 3.1 to 10.6 mmcfd with stronger flowing pressures compared to prior wells which tested between 1.2 to 5.5 mmcfd. An additional 5 gross (5 net) have been drilled and will be completed and tested as ground conditions permit. - We have increased the number of fracs per horizontal well and have optimized drilling and completion techniques to improve cost efficiencies. Additionally, our financial flexibility has allowed us to capitalize on the current lower cost environment. - On the west side of our Glacier land block, a new Upper Montney horizontal well in February 2010 was tested at 10.4 mmcfd at 2,179 psi flowing pressure which represents the best well we have tested to date. A second Upper Montney well on the same drilling pad, tested at 10.6 mmcfd at a flowing pressure of 1,782 psi. Lower Montney - Advantage has drilled and completed a total of 7 gross (4.4 net) Lower Montney horizontal wells since 2007. Test rates on these wells have averaged 2.2 mmcfd per well with the two most recent Advantage wells in January and March 2010 testing at 4.6 mmcfd at 917 psi and 4.2 mmcfd at 495 psi. - We are encouraged by the Lower Montney results to date but believe that as additional wells are drilled in the future, frac design optimization and improved technical knowledge on rock quality will improve results. - The Lower Montney qualifies for the Alberta Deep Royalty Incentive which provides royalty credits of up to approximately $3.2 million per well and significantly enhances the drilling economics by offsetting a significant portion of the costs of a horizontal well. Glacier Reserves - Advantage's extensive drilling and development program has resulted in a 284% increase in reserves assigned by Sproule in the Upper and Lower Montney at Glacier from 35.8 mmboe (0.21 Tcf) to 137.4 mmboe (0.82 Tcf) at December 31, 2009. The value assigned by Sproule increased by 290% from $0.3 billion as at December 31, 2009 to $1.17 billion as at December 31, 2009 at a 10% discount factor before tax. - Capital expenditures at Glacier amounted to $132.5 million in 2009 which included the completion of Phase I of our development program in May 2009 resulting in the achievement of 25 mmcfd of production. Additional expenditures through the balance of 2009 included the commencement of our Phase II development program which included drilling 27 gross (19.4 net) horizontal wells and the expansion of gathering systems and facilities to increase production capacity to 50 mmcfd by the second quarter of 2010. - The following table provides a breakdown on the Montney assumptions related to the undeveloped reserves at Glacier included in the Sproule Report: Montney Undeveloped P+P Reserves Summary Upper Lower Montney Montney Total Number of future locations (gross/net) 181/170 62/53 243/223 Working Interest reserves assigned (bcf) 634 135 769 Future Development Capital including facilities ($million) $1,002 $305 $1,308 Alberta Drilling Incentives ($million) $(61.4) $(76.6) $(138) Net capital cost ($million) $941 $229 $1,170 Net capital cost/boe ($/boe) $8.90 $10.15 $9.12 Net capital cost/well ($million) $5.5 $4.3 $5.2 Average reserves/net well (bcf) 3.7 2.6 3.4 Average Initial Production Rate/well (mmcf/d) 3.5 2.5 3.3 - Sproule's forecast includes gross capital of $1.3 billion ($1.17 billion net capital including Alberta Drilling Incentives) for undeveloped reserves at Glacier which includes the drilling of 223 net wells resulting in P+P reserves of 769.4 bcf at a cost of $9.12 per boe. - Sproule assigned 634.2 bcf of P+P reserves to the Upper Montney related to the drilling of 170 net locations at a net cost of $0.94 billion or $8.90 per boe. In the Lower Montney, Sproule assigned P+P reserves of 135.2 bcf related to 53 net locations at a net cost of $0.23 billion or $10.15/boe. The net cost of a Lower Montney well of $4.3 million per well is approximately $1.2 million lower than the cost of an Upper Montney well as a significant portion of these wells qualify for the Alberta Deep Royalty Incentive. - In the Upper Montney, Sproule assigned average reserves of 3.7 bcf per well and an initial average rate of 3.5 mmcf/d per well. To date Advantage has drilled and tested 28 wells in the Upper Montney with an average test rate of 5.1 mmcf/d per well. - In the Lower Montney, Sproule assigned average reserves of 2.6 bcf per well and an initial average rate of 2.5 mmcf/d per well. To date Advantage has drilled and tested 7 wells in the Lower Montney with an average test rate of 2.2 mmcf/d per well with the two most recent Advantage wells in January and March 2010 testing at 4.6 mmcfd at 917 psi and 4.2 mmcfd at 495 psi. - Over the entire Glacier land block, Sproule's total P+P (developed and undeveloped) reserves were assigned at an average of 2.5 horizontal wells per section in the Upper Montney and 0.8 horizontal wells per section in the Lower Montney. Production Capability Currently Exceeds 90 mmcfd net - Since December 2009, four new Upper Montney horizontals have effectively pushed our existing facility capacity to the maximum inlet design rate of 25 mmcfd and have caused us to shut-in several Montney wells due to facility constraints. Combined with our joint interest wells, production has reached peak rates of approximately 30 mmcfd. - Construction of our new 50 mmcfd gas plant (100% Advantage W.I.), expanded gas gathering system, and tie-in to the TCPL mainline is nearing completion and commissioning of these facilities and new wells will accommodate increased production during the second quarter of 2010. Advantage's new gas plant is anticipated to reduce Glacier's total operating costs from $8.25/boe to approximately $2.75/boe due to the elimination of third party processing fees. - Our current production capability including new wells tested to date in both the Upper and Lower Montney zones exceeds 90 mmcfd. An additional 5 gross (5 net) wells have been drilled and are waiting on completion and testing. - Advantage has also signed an agreement with TCPL to initiate work on expanding the sales pipeline lateral to 100 mmcfd. Nikanassin Drilling Update - Advantage has completed the drilling of our first Nikanassin horizontal well at Glacier with completion and testing of the well expected to occur in the first half of 2010. We anticipate several horizontal wells will be required to delineate the potential of the Nikanassin which will require optimization of horizontal drilling and completion techniques. We are encouraged with the future upside potential of this resource play due to the combination of existing Nikanassin production from several of our vertical wells on our land block and geological mapping that indicates the targeted pay interval reaches thicknesses of up to 50 meters. - During the first quarter of 2010, we increased our Nikanassin land position by a 2.7 gross (2.7 net) sections from a swap transaction completed with a major producer. The additional sections increase Advantage's Nikanassin land holdings to 73 gross (68 net) sections of which the majority of Nikanassin rights lie directly within the Glacier Montney land block. Advantage is Well Positioned for Future Organic Growth - The 2009 year-end Sproule proven and probable reserves forecast includes total future development capital of $1.57 billion of which $1.34 billion is allocated to Glacier. The development at Glacier includes increasing production to 150 mmcfd over three years including required facilities and infrastructure costs. The Sproule Report forecasts the following operating cash flow and capital expenditures for the next three years: Operating Total Excess Cash Flow(1) Capital Cash AECO Year ($million) ($million) ($million) Cdn$/mcf 2010 $284 $221 $63 5.35 2011 $392 $348 $44 6.19 2012 $495 $364 $131 6.40 3 year total $1,171 $933 $238 (1) Includes Alberta Drilling Incentives, prior to G&A and interest - The projected operating cash flows in the Sproule Report exceed the required capital expenditures in each of the three years based on Sproule's December 2009 commodity price forecasts. Sproule's price forecasts are exclusive of any commodity price hedge positions. Advantage has hedged 55% of our net natural gas production at $7.46 Cdn AECO per/mcf for 2010 which will enhance our ability to finance the expenditures included in the Sproule Report. - The reserve potential at Glacier which is measured in "TCF's" of natural gas is economic at less than $5 Cdn per mcf. Advantage intends to utilize a disciplined financial approach to development in and effort to yield significant long term value growth for shareholders. Advantage estimates that fully developing the Montney resource potential at Glacier will require additional capital expenditures in excess of $2.5 billion over the life of the project which, if properly deployed, could result in significant reserve and production growth. Reserves >> Advantage engaged our independent qualified reserves evaluator Sproule Associates Ltd. ("Sproule") to update the reserves analysis for the Company in accordance with National Instrument 51-101 and the COGE Handbook. Reserves included herein are stated on a Company Interest basis (before royalty burdens and including royalty interests receivable) unless noted otherwise. This report contains several cautionary statements that are specifically required by NI 51-101. In addition to the detailed information disclosed in this press release, more detailed information on a net interest basis (after royalty burdens and including royalty interests) and on a gross interest basis (before royalty burdens and excluding royalty interests) will be included in Advantage's Annual Information Form ("AIF") and will be available at www.advantageog.com and www.sedar.com in the coming weeks. << Highlights - Company Interest Reserves (Working Interests plus Royalty Interests Receivable) December December 31, 2009 31, 2008 Proved plus probable reserves (mboe) 233,292 174,767 Present Value of reserves discounted at 10%, before tax P+P ($000)(1) $2,773,428 $2,663,437 Net Asset Value per Unit discounted at 10%, before tax $15.07 $14.03 Reserve Life Index (proved plus probable - years)(2) 28.2 15.2 Reserves per Share/Unit (proved plus probable)(3) 1.43 1.22 Bank debt per boe of reserves(4) $1.06 $3.36 Convertible debentures per boe of reserves(4) $0.94 $1.25 (1) Assumes that development of each property will occur, without regard to the likely availability to the Company of funding required for that development. (2) Based on Q4 average production and company interest reserves. (3) Based on 162.746 million Shares outstanding at December 31, 2009, and 142.825 million Units outstanding as December 31, 2008. (4) BOE's may be misleading, particularly if used in isolation. In accordance with NI 51-101, a BOE conversion ratio for natural gas of 6 Mcf: 1 bbl has been used which is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. Company Interest Reserves (Working Interests plus Royalty Interests Receivable) Summary as at December 31, 2009 Natural Light & Heavy Gas Natural Oil Medium Oil Oil Liquids Gas Equivalent (mbbl) (mbbl) (mbbl) (mmcf) (mboe) Proved Developed Producing 12,424 2,162 4,655 196,359 51,968 Developed Non-producing 871 163 46 15,258 3,623 Undeveloped 2,622 191 606 297,603 53,019 Total Proved 15,917 2,516 5,307 509,220 108,611 Probable 13,637 3,394 2,495 630,930 124,681 Total Proved + Probable 29,554 5,910 7,802 1,140,150 233,292 Gross Working Interest Reserves (Working Interest only) Summary as at December 31, 2009 Natural Light & Heavy Gas Natural Oil Medium Oil Oil Liquids Gas Equivalent (mbbl) (mbbl) (mbbl) (mmcf) (mboe) Proved Developed Producing 12,120 2,121 4,614 194,485 51,269 Developed Non-producing 867 160 46 15,123 3,593 Undeveloped 2,615 185 606 297,598 53,005 Total Proved 15,602 2,466 5,266 507,206 107,868 Probable 13,524 3,370 2,483 630,116 124,396 Total Proved + Probable 29,126 5,836 7,749 1,137,322 232,264 Present Value of Future Net Revenue using Sproule price and cost forecasts(1)(2) ($000) Before Income Taxes Discounted at 0% 10% 15% Proved Developed Producing $1,733,335 $ 950,359 $ 792,595 Developed Non-producing 107,413 64,138 53,072 Undeveloped 1,217,821 329,653 172,860 Total Proved 3,058,569 1,344,150 1,018,527 Probable 4,676,528 1,429,277 945,718 Total Proved + Probable $7,735,097 $2,773,428 $1,964,245 (1) Advantage's crude oil, natural gas and natural gas liquid reserves were evaluated using Sproule's product price forecast effective December 31, 2009 prior to the provision for income taxes, interests, debt services charges and general and administrative expenses. It should not be assumed that the discounted future revenue estimated by Sproule represents the fair market value of the reserves. (2) Assumes that development of each property will occur, without regard to the likely availability to the Company of funding required for that development. Sproule Price Forecasts >> The present value of future net revenue at December 31, 2009 was based upon crude oil and natural gas pricing assumptions prepared by Sproule effective December 31, 2009. These forecasts are adjusted for reserve quality, transportation charges and the provision of any applicable sales contracts.
